          Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

AKILAH HUGHES,

                                 Plaintiff,

       -against-                                       Civ. Action No. 17-cv-6493 (RJS)


CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,

                                 Defendants.
____________________________________________________




          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
 OPPOSITION TO DEFENDANT’S MOTION FOR ATTORNEY’S FEES AND COSTS




                                                       Kristin Grant (KG0303)
                                                       Grant Attorneys at Law PLLC
                                                       40 Exchange Pl, Suite 1306
                                                       New York, NY 10005
                                                       T: 212-520-7881
                                                       F: 212-520-7883
                                                       kgrant@grantipattorneys.com

                                                       Attorneys for Plaintiff
        Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 2 of 7



                          I. TABLE OF AUTHORITIES

CASES

Campbell v. Acuff-Rose Music, Inc.
510 U.S. 569 (1995)..………………………………………………………………….……...…3

Fogerty v. Fantasy, Inc.
510 U.S. 517 (1994).……………………………………………………………….……….....2,4

Kirtsaeng v. John Wiley & Sons, Inc.
136 S. Ct. 1979 (2016)……………..…………………………………………………..…...…2,3

National Football League v. PrimeTime 24 Joint Venture
131 F.Supp.2d 458 (S.D.N.Y. 2011)).………………………………………….……..…….……4




SATUTUES AND RULES


17 U.S.C. §505………………………………………………………………………………….2
Fed. R. Civ. P. 54(d)…………………………………………………….……………….……...2




                                                                        i
         Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 3 of 7



       Plaintiff submits this memorandum of law in opposition to Defendant’s motion for

attorney’s fees and costs under 17 U.S.C. §505 and Fed. R. Civ. P. 54(d).



                                 SUMMARY OF THE CASE

       Plaintiff is a popular internet personality and content creator who publishes video

content on her YouTube channel “Akilah Obviously.” (Compl. ¶ 12). On the night of the 2016

presidential election, Plaintiff captured footage from Hillary Clinton’s presidential watch

party and used that footage to create an original video essay which incorporated snippets of the

footage along with Plaintiff’s monologue. The resulting video was a 9 minute and 50 second

original work entitled “We Thought She Would Win” (the "Original Work”).

       Defendant is a popular internet personality who publishes video content on his

YouTube channel “Sargon of Akkad.” Defendant created a 1 minute and 28 second video

containing clips of the Original Work entitled “SJW Levels of Awareness” (“Secondary Work”).

       Prior to commencing this lawsuit, Plaintiff submitted a takedown notice to YouTube

requesting removal of the Secondary Work. (Compl. ¶ 3). Thereafter, Plaintiff and Defendant

engaged in a number of email exchanges debating whether the creation of the Secondary Work

was in fact fair use. (Hughes Decl. Ex. A). In response to Plaintiff’s takedown notice, YouTube

disabled access to the Secondary Work. Defendant submitted a counter-notification to YouTube

claiming that the work is “satire” and “intended for parody” (Compl. Ex. A).

       Upon the guidance of Plaintiff’s former counsel, Plaintiff commenced the present lawsuit

on August 25, 2017 (ECF Doc. 1). Subsequent to an initial conference held on March 9, 2018

where Plaintiff was represented by new counsel, Plaintiff submitted an initial settlement offer to

the Defendant. No counteroffer or attempts to resolve the matter were made by Defendant. (Grant



                                                1
          Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 4 of 7



Decl. ¶ 3) Instead, Defendant filed a motion to dismiss, which was granted ECF Doc. Nos. 30 -

39). Defendant moved for an award of attorney’s fees and costs. Plaintiff now submits its

opposition to Defendant’s motion.



                                           STANDARD

       Section 505 of the Copyright Act grants the Court discretion to award a prevailing party

in a copyright infringement action reasonable attorney’s fees and costs. 17 U.S.C. §505.

Attorneys’ fees and costs should not be awarded as a matter of course, but rather, a court must

make a more particularized, case-by-case assessment. Fogerty v. Fantasy, Inc., 510 U.S. 517,

533 (1994). In making an attorneys’ fee determination a number of nonexclusive factors should

be considered. Id. Of those factors, objective reasonableness is afforded substantial weight.

However, the ultimate inquiry is whether such an award furthers “the large objectives” of the

Copyright Act. Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1982 (2016) (citing

Independent Federation of Flight Attendants v. Zipes, 491 U.S. 754, 759 (1989)).



                                           ARGUMENT
An Award of Attorney’s Fees and Costs to Defendant Would Not Further the Large
Objectives of the Copyright Act


       A. Plaintiff’s Litigation Conduct Was Reasonable and Her Motivations Were in Good
          Faith

       While an award of attorneys’ fees and costs adds to the reward for a victory, it also

enhances the penalty for a defeat. Kirtsaeng, 136 S. Ct. at 1982. In cases where a good faith

claim has been brought and lost, an award of attorneys’ fees may repress the purpose of the

Copyright Act. This is especially true in the application of doctrines that are not clear cut but


                                                  2
          Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 5 of 7



require a case by case analysis1 – in these instances it is difficult for a party to confidently know

whether they will win or lose. Id.

        Plaintiff commenced this action for copyright infringement with a good faith belief that

Defendant’s copying and uploading of “wholesale reproductions…of [plaintiffs’] original

content” and adding a title was insufficient to amount to fair use. (Compl. ¶ 3 & Hughes Decl.

Ex. A). Plaintiff’s motivations were clear – she believed that the Secondary Work was an

infringement and that fair use did not apply (Hughes Decl. Ex. A). This was her sole motivation

for commencing this action. It is also clear that any heat of the moment banter between Plaintiff

and Defendant (Mullens Decl. Pgs. 3-7) is irrelevant to her motivations for commencing this

action and to the present motion before us.

        Plaintiff litigated her claims reasonably. Prior to the filing of Defendant’s motion to

dismiss, Plaintiff sought to settle this matter by providing Defendant with an initial settlement

offer while remaining open to settlement discussions (Grant Decl. ¶ 3). Plaintiff made a

reasonable attempt to resolve the litigation in its early stages. Defendant chose not to

counteroffer or attempt to engage in any discussion whatsoever and instead, filed a motion to

dismiss ten days after receipt of Plaintiff’s initial settlement offer. (Grant Decl. ¶ 3).



        B. Defendant Has Already Been Adequately Compensated

        Defendant raised money to fund the defense of this lawsuit via a GoFundMe




1
  There is no justification in law or fact for maintaining that any comment or criticism
whatsoever on a work is presumptively fair. Whether a use is fair “requires case-by-case analysis
rather than bright-line rules. The statutory examples of permissible uses provide only general
guidance. The four statutory factors are to be explored and weighed together in light of
copyright's purpose of promoting science and the arts.” Campbell v. Acuff-Rose Music, Inc. 510
U.S. 569 (1995).
                                                   3
          Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 6 of 7



Campaign (Grant Decl. Ex. A). Defendant raised £95,158 for his defense. Id. This is

approximately equal to $121,911.39 USD. Defendant incurred attorney’s fees and costs totaling

$33,545.89 USD plus approximately $5,000 USD for the present motion (Def. Mem. for

Attorney’s Fees Pgs. 11-12 (ECF Doc. 42)). After deducting Defendant’s attorney’s fees and

costs from his total Gofundme earnings, Defendant earned a surplus of approximately

$83,365.50 USD. Defendant has already been adequately compensated. See National Football

League v. PrimeTime 24 Joint Venture, 131 F.Supp.2d 458, 485 (S.D.N.Y. 2011). An award of

attorney’s fees and costs to Defendant would be unjust.



       C. An award of Attorney’s Fees Would Not Increase the Deterrent Effect

        “There is no precise rule or formula for making [attorneys' fees] determinations, but

instead equitable discretion should be exercised” and courts “must view all the circumstances of

a case on their own terms, in light of the Copyright Act's essential goals.” Fogerty, 510 U.S. at

534 n. 19. An award of attorney’s fees is justified in particular circumstances to advance

considerations of compensation and deterrence. Id. This is not one of those particular

circumstances. “Considerations of deterrence may support an award of attorneys' fees to the

prevailing party where none of the other relevant factors justify denying such an award.”

National Football League v. PrimeTime 24 Joint Venture, 131 F.Supp.2d 458, 484 (S.D.N.Y.

2011). As evidenced above, the other relevant factors do not support an award of attorney’s fees.

The Plaintiff’s motivations were in good faith and she litigated the case reasonably.

       Notwithstanding the above, the Defendant’s success and his Gofundme earnings have

furthered the purpose of the Copyright Act and an award of attorney’s fees and costs would not

add to the existing deterrent effect. Id. at 485. Plaintiff has faced widespread public criticism as a



                                                  4
          Case 1:17-cv-06493-RJS Document 45 Filed 03/04/20 Page 7 of 7



result of losing this lawsuit. (Hughes Decl. Ex. B). Thus, an award of attorney’s fees will only be

additional, and unjust, punishment for a good faith attempt to enforce her rights.

                                          CONCLUSION

       Plaintiff commenced this action in good faith and litigated her claims reasonably with

attempts to resolve this lawsuit in its early stages. Further, Defendant has already been

adequately compensated and an additional award would add no further deterrent effect. As such,

Plaintiff respectfully requests that the Court exercise its equitable discretion in denying

Defendant’s motion for an award of attorneys’ fees and costs.



Dated: March 4, 2020                                          Respectfully submitted,
New York, New York




                                                              Kristin Grant (KG0303)
                                                              Grant Attorneys at Law PLLC
                                                              40 Exchange Pl, Suite 1306
                                                              New York, NY 10005
                                                              T: 212-520-7881
                                                              kgrant@grantipattorneys.com

                                                              Attorneys for Plaintiff




                                                  5
